Martin, J.
delivered the opinion of the court,
A rule to shew cause, why a mandamus should not issue ko the judge of the sixth district, commanding him to allow him an appeal from a judgment lately rendered by him, in the district court for the parish of Concordia, in the seventh district. He has shewn cause, But the party in whose favor was rendered the judgment, from which an appeal is pray-id, has contended that we are without authority, while siting in one district, to act on any business of the other.
We are directed by the constitution, to sit in New Or-eans during the months of November, December, January, i’ebruary, March, April, May, June and July, for the eastern listrict; and during-the rest of the year fir the western clis~ net.
It it now asked of us to transact business for the western *512district at New Orleans, in the month of June, i. e. at aplace and time, quite different from those that have been provided for by the constitution.
Eastern District,
June 1831.
It is urged the district judge has shewn cause, and thereby waived any objection on his part, and therefore we can act. Admitting what is extremely doubtful, that the consent of parties would authorize us to act, that of the party in possession of the judgment, is wanting.
It is therefore ordered, that the rule be discharged at the costs of the applicant.